Case: 13-60552      Document: 00512631171         Page: 1    Date Filed: 05/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 13-60552
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                            May 15, 2014
                                                                             Lyle W. Cayce
EMILIO RODOLFO CARRANZA-GARCIA,                                                   Clerk


                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A047 486 839


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Emilio Rodolfo Carranza-Garcia (Carranza), a native and citizen of
Mexico, petitions for review of the decision of the Board of Immigration Appeals
(BIA) dismissing his appeal from an order of an Immigration Judge (IJ),
denying his applications for cancellation of removal under 8 U.S.C. § 1229b(a),
asylum, withholding of removal, and protection under the Convention Against
Torture (CAT).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60552    Document: 00512631171     Page: 2   Date Filed: 05/15/2014


                                 No. 13-60552

      Carranza does not address the BIA’s dismissal of his appeal to the extent
the IJ denied his applications for asylum and withholding of removal whereby
he sought relief on the basis of an imputed political opinion and his purported
membership in a social group consisting of families targeted by the Gulf Cartel.
Nor does he address the BIA’s dismissal of his appeal as it pertained to the IJ’s
denial of his request for protection under the CAT. Carranza therefore has
abandoned any challenge to the denial of such relief. See Soadjede v. Ashcroft,
324 F.3d 830, 833 (5th Cir. 2003).
      Carranza challenges, on several grounds, the denial of his applications
for asylum and withholding of removal insofar as he sought relief based on his
membership in the purported social group of persons who had involuntarily
become collaborators with the Gulf Cartel and whom the Cartel believes had
betrayed them. We review the BIA’s order and will consider the underlying
decision of the IJ to the extent that it influenced the BIA’s determination.
Sharma v. Holder, 729 F.3d 407, 411 (5th Cir. 2013).           The BIA’s legal
conclusions are reviewed de novo. Id.
      In his petition for review, Carranza places undue emphasis on the BIA’s
use of the term “type” when it stated that Carranza “ha[d] not demonstrated
membership in the type of ‘social group’ for which the immigration laws
provide protection from persecution.”       When read in context, the BIA’s
statement effectively adopted the IJ’s reasoning that the group lacked the
particularity and social visibility requirements for protection under the Act.
See Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002). Carranza presents no
substantive argument in his petition for review that his claimed group satisfied
the particularity and social visibility requirements to constitute a “particular
social group” under 8 U.S.C. § 1101(a)(42)(A). He thus has abandoned this
issue. See Soadjede, 324 F.3d at 833. Further, even if this court considered



                                        2
    Case: 13-60552     Document: 00512631171          Page: 3   Date Filed: 05/15/2014


                                    No. 13-60552

the latter issue, Carranza could not show that the BIA erred in concluding that
the claimed group did not constitute a “particular social group” under the Act.
See Orellana-Monson v. Holder, 685 F.3d 511, 521-22 (5th Cir. 2012).
      This court lacks jurisdiction to review the Attorney General’s
discretionary decision regarding cancellation of removal.                   8 U.S.C.
§ 1252(a)(2)(B)(i); see Rueda v. Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004);
§ 1229b(a).    Although Carranza contends that he has presented legal
arguments     not    subject   to    the       jurisdiction-stripping   provision    of
§ 1252(a)(2)(B)(i), we need not consider his arguments because they essentially
challenge the basis for the discretionary denial of his claim for cancellation of
removal. See Delgado-Reynua v. Gonzales, 450 F.3d 596, 600 (5th Cir. 2006).
To the extent Carranza raises a due process challenge in relation to the denial
of cancellation of removal, that claim is unavailing as “[e]ligibility for
discretionary relief from a removal order is not a liberty or property interest
warranting due process protection.” Mireles-Valdez v. Ashcroft, 349 F.3d 213,
219 (5th Cir. 2003) (internal quotation marks and citation omitted).
      Accordingly, the petition for review is DISMISSED IN PART and
DENIED IN PART. Carranza’s unopposed motion requesting that this court
take judicial notice of the BIA’s decision denying his motion to reconsider is
GRANTED.




                                           3